The defendant was convicted of the crime of assault in the second degree by the judgment of the County Court of Nassau county, entered on his plea of guilty. The appeal is from the judgment of conviction and from the denial of defendant’s motion to be permitted to withdraw his plea of guilty and to substitute a plea of not guilty therefor. Judgment and order of the County Court of Nassau county unanimously affirmed. No opinion. Present ■—• Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.